DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 4/7/2021, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamura et al. (U.S. 2010/0110154 A1).
Iwamura et al. disclose the following claimed limitations:
Regarding independent Claim 1, a liquid ejection apparatus (1, §0025 and Fig. 1) including 
a liquid ejection head configured to eject supplied liquid (3, §0025 and Fig. 1), 
a storage unit configured to store the liquid to be supplied to the liquid ejection head (5a-d, §0025 and Fig. 1), 
a pivot member configured to be immersed in the liquid stored in the storage unit and be revolvable according to an amount of the liquid (31, §0033 and Fig. 2), and 
a detection unit configured to detect the amount of the liquid by use of the pivot member (53, §0035 and Figs. 3A-B), 
the liquid ejection apparatus comprising 
a pivot unit configured to force the pivot member to pivotally move (54, §§0042-0062 and Figs. 3A-B, 5 A-B. Please note, however that any part of liquid supply and liquid ejection system of the disclosed liquid ejection apparatus, such as for example flexible tubes 11, §0027 and Fig. 1, and/or the ink supply channel 52, §0042 and Figs. 3A-B, read on the limitation “pivot unit configured to force the pivot member to pivotally move”, as the pivot member is forced to move when ink is supplied through tubes 11 to be ejected from the head 3).  
Regarding Claim 2, wherein the pivot unit includes a magnetic member disposed on the pivot member (46, §0039 and Figs. 3A-B), and an electromagnet configured to attract the magnetic member (54, §0044 and Figs. 3A-B).  
Regarding Claim 3, comprising a support member configured to support the pivot member in a revolvable manner (30, §0035 and Figs. 3A-B), wherein, in the pivot member, the magnetic member is disposed on a side closer to the support member than to a center of gravity of the pivot member (Fig. 5B; please note that the position of a center of gravity of the pivot member to the right of pivot axis is clearly indicated by the position of said pivot member when the liquid level is low, §§0054-0055).  
Regarding Claim 4, wherein the pivot unit includes a generation unit (52) configured to generate a flow to the liquid, so that the pivot member in a state of being immersed in the liquid stored in the storage unit can be made to pivotally move (§0042 and Figs. 3A-B).  
Regarding Claim 5, wherein the pivot unit further includes a receiver part (31b) disposed on the pivot member and configured to receive the flow of the liquid generated by the generation unit (§0035 and Figs. 3A-B).  
Regarding Claim 6, wherein the pivot member includes a float (31b, §§0035-0036 and Figs. 3A-B) configured to have a specific gravity smaller than that of the liquid stored in the storage unit and be supported via a support member in a revolvable manner in the storage unit, and a detected part (31c, §§0035-0036 and Figs. 3A-B) disposed on the float via an arm part (31a, §§0035-0036 and Figs. 3A-B) and configured to be detectable by the detection unit.  
Regarding Claim 7, wherein the storage unit includes a chamber (4a-d) configured to store the liquid and a containing member (5a-d) configured to be detachable from the chamber and to contain liquid to be supplied to the chamber, and wherein, by attaching the containing member to the chamber, the liquid stored in the containing member flows into the chamber (§§0011, 0027-0028, 0034 and Figs. 1, 3A-B).  
Regarding Claim 9, wherein the pivot member is disposed in the containing member (Figs. 3A-B).
Regarding Claim 10, wherein the pivot unit is disposed in the containing member (Figs. 3A-B). Please note that, in line with instant Disclosure, Examiner regards the magnet 46 being disposed in the containing member as reading on the limitation “the pivot unit is disposed in the containing member”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al. (U.S. 2010/0110154 A1) in view of Kobayashi et al. (2002/0089555 A1).
Iwamura et al. disclose all claimed limitations except the following:
Regarding Claim 8, wherein the pivot member is disposed in the chamber.  
Kobayashi et al. disclose the following claimed limitations: 
Regarding Claim 8, wherein the pivot member (31) is disposed in the chamber (7, §§0090-0091 and Fig. 2).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize pivot member disposed in the chamber as taught by Kobayashi et al. into the liquid ejection apparatus of Iwamura et al. to enable detection of remaining amount of liquid in the chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        


/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853